NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              DEC 19 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                           No. 13-50070

              Plaintiff - Appellee,                 D.C. No. 2:99-cr-01088-MMM-1

  v.
                                                    MEMORANDUM*
NZELO CHINEDU OKAFOR,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                     Argued and Submitted December 5, 2013
                              Pasadena, California

Before: CANBY, WATFORD, and HURWITZ, Circuit Judges.

       Defendant Nzelo Okafor appeals the district court’s order denying his

motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) and his motion

for reconsideration of the district court’s earlier reduction of his sentence. We



        * This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                      Page 1 of 3
review de novo whether the district court has jurisdiction to reduce a defendant’s

sentence under 18 U.S.C. § 3582(c)(2). United States v. Austin, 676 F.3d 924, 926

(9th Cir. 2012). We review for abuse of discretion the district court’s denial of a

motion for reconsideration. United States v. Tapia-Marquez, 361 F.3d 535, 537

(9th Cir. 2004).

      A defendant is eligible for a sentence reduction if the sentence originally

imposed was “based on a sentencing range that has subsequently been lowered by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The district court properly

concluded that Okafor was not eligible for a further sentence reduction because

Amendment 750 did not lower his applicable guidelines range. The district court

determined on three occasions—during Okafor’s original sentencing proceeding,

first sentence reduction proceeding, and second sentence reduction

proceeding—that Okafor’s base offense level is that associated with 2.812

kilograms of a mixture containing cocaine base. The offense level associated with

2.812 kilograms of a mixture containing cocaine base remains 36, as it was when

the court granted Okafor’s first sentence reduction motion. USSG Manual, §

2D1.1(c)(2) (2012). Because Okafor’s base offense level and criminal history

category have not been lowered since his sentence was last reduced, he is not

eligible for a sentence reduction.

                                     Page 2 of 3
      The district court also did not abuse its discretion in denying Okafor’s

motion for reconsideration of its earlier reduction of his sentence. Okafor

proffered no new evidence to support his claim that his sentence should have been

reduced to an amount below 193 months. Nor did Okafor point to any

misrepresentation, mistake, or surprise that might warrant reconsideration. See

Fed. R. Civ. P. § 60(b)(1), (2); United States v. Fiorelli, 337 F.3d 282, 286 (3d Cir.

2003) (noting that motions for reconsideration may be filed in criminal cases and

are subject to Fed. R. Civ. P. 59 and 60). Under these circumstances, the district

court appropriately denied Okafor’s motion for reconsideration.

      AFFIRMED.




                                     Page 3 of 3